Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-3) in the reply filed on 10/30/2020 and Invention I (Claims 29-38 and 44) in the reply over a telephone conversation on 11/12/2020 is acknowledged.
Claims 39-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/2020 and 11/12/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claim 38 is labeled as a new claim, however, the claim status should be labeled as “Previously Presented” since the claim recites the same as previously filed on 10/30/2020.

Specification
The abstract of the disclosure is objected to because it recites “pope” in line 1 and should be “pipe”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-32, 35-36, 38, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (US 2011/0185793).
In regard to claims 29, 32, 36, and 44, Harrison discloses a pipe joint, comprising: 
a first pipe (Fig. 2, pipe 12 attached to 18) having a first joint flange (Fig. 2, 18) at one end (Fig. 2); 
a second pipe (Fig. 2, pipe 12 attached to 14) having a second joint flange (Fig. 2, 14) at one end (Fig. 2); 
the first joint flange mated to the second joint flange (Fig. 2, 14 and 18 are mated together); 
a first seal member (Fig. 2, 44) at least partially compressed between the first joint flange and the second joint flange (Fig. 2, 44 is at least partially compressed between 14 and 18); 
a second seal member (Fig. 2, 36) at least partially compressed between the first joint flange and the second joint flange (Fig. 2, 36 is at least partially compressed between 14 and 18), with a void space between the second seal member and the first seal member (Fig. 2, void space at 66 and 80 which is between 36 and 44); 
wherein at least one of the first joint flange or the second joint flange includes a first port (Fig. 2, port at 80 and 58) that opens to the void space to enable pressurization of the void space for seal testing (Fig. 2, indicated port is for allowing pressurization at the indicated void space for leak testing);
wherein the pipe joint includes an elongated central axis (Fig. 2, central axis defined by the bore of 12, 14, and 18), wherein the first seal member is axially offset from the second seal member (Fig. 2, the center of 36 is at least axially offset from the center of 44).    
In regard to claim 30, Harrison discloses the pipe joint of claim 29, wherein the first joint flange includes a first mount slot (Fig. 2, 46) into which a first portion of the first seal member (Fig. 2, portion of 44 is positioned within 46) is mounted and a second mount slot (Fig. 2, 38) into which a first portion of the second seal member (Fig. 2, portion of 36 is positioned in 38) is mounted.  
In regard to claim 31, Harrison discloses the pipe joint of claim 30, wherein the first seal member includes a second portion (Fig. 2, portion of 44 external of 46 that contacts 14) external of the mount slot, and the second seal member includes a second portion (Fig. 2, portion of 36 external of 38 that contacts 14) external of the mount slot.  
In regard to claim 35, Harrison discloses the pipe joint of claim 29, wherein the first port includes a first passage (Fig. 2, passage at 58) that extends to a radially exterior surface of the first joint flange (Fig. 2, passage at 58 extends to an exterior surface of 18 that forms a hole external of 18 and positioned radially away from the inner diameter of 18).  
In regard to claim 38, Harrison discloses the pipe joint of claim 29, further comprising: 
a plurality of retention members (Fig. 2, fasteners 28) disposed around a perimeter of the mated first and second joint flanges to hold the pipe joint together (Fig. 2, 28 are disposed around a perimeter of 14 and 18 to join 14 and 18 together).

Claims 29-30, 35-36, 38, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 6,299,216).
In regard to claims 29, 36, and 44, Thompson discloses a pipe joint, comprising: 

a second pipe (Fig. 5, pipe portion of 5b) having a second annular joint flange (Fig. 5, flange at 5b) at one end (Fig. 5); 
the first annular joint flange mated to the second annular joint flange (Fig. 5); 
a first annular seal member (Fig. 5, 15) at least partially compressed between the first annular joint flange and the second annular joint flange (Fig. 5, at 15); 
a second annular seal member (Fig. 15, 9) at least partially compressed between the first annular joint flange and the second annular joint flange (Fig. 5, at 9), with an annular void space (Fig. 5, void space between 9 and 15) between the second annular seal member and the first annular seal member (Fig. 5); 
wherein the second annular joint flange includes a first port (Fig. 5, port formed on 5b) that opens to the annular void space to enable pressurization of the annular void space for seal testing (In 1:1-8 discloses the port is for testing the integrity of the seal without having to introducing pressure into the pipe work itself);
wherein the pipe joint includes an elongated central axis (Fig. 5, central axis defined by the bore of 50 and 5b), wherein the first annular seal member is axially offset from the second annular seal member (Fig. 5, the centers of 15 and 9 are axially offset); 
wherein at least a first annular portion of the first annular joint flange is disposed radially inward of at least a first annular portion  of the second annular joint flange (Fig. 5, a first annular portion of 50 radially inward of 14 is disposed radially inward of a first annular portion of 5b defined by 14).
In regard to claim 30, Thompson discloses the pipe joint of claim 29, wherein the first joint flange includes a first mount slot (Fig. 5, slot at 15) into which a first portion of the first seal member (Fig. 5) is mounted and a second mount slot (Fig. 5, slot at 9) into which a first portion of the second seal member (Fig. 5) is mounted.  
In regard to claim 35, Thompson discloses the pipe joint of claim 29, wherein the first port includes a first passage (Fig. 5, indicated port has a passage that leads to an exterior surface of 5b) that extends to a radially exterior surface (Fig. 5, the indicated port extends to a radially exterior surface of 5b) of the second joint flange.  
In regard to claim 38, Thompson discloses the pipe joint of claim 29, further comprising: 
a plurality of retention members (Fig. 5, bolts of 50 and 5b are at least a plurality of retention members and better shown in as an example in Fig. 1 at 7) disposed around a perimeter of the mated first and second joint flanges to hold the pipe joint together (Fig. 5, bolts of 50 and 5b are disposed around a perimeter of 50 and 5b to join the flanges together).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 2011/0185793) in view of Haumont et al. (US 2010/0295298 hereinafter “Haumont”).
Harrison discloses the pipe joint according to claim 32, but does not expressly disclose at least a portion of the second joint flange is disposed radially inward of at least a portion of the first joint flange.
In the related field of flanged connections, Haumont teaches a portion of a first flange disposed radially inward of a second flange (Fig. 1, at 111 and Z1).
It would have been obvious to one having ordinary skill in the art to have modified the second flange of Harrison to have a portion disposed radially inward of at least a portion of the first flange in order to have the advantage of a “dog-clamp” flange connection which increases leak tightness and minimizing deformation of a housing gasket as taught by Haumont in [0050].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 6,299,216).
Thompson discloses the pipe joint of claim 29 and a port that extends to a radially exterior surface of the flange but does not expressly disclose the first port extends to a radially interior surface of the first joint flange or the second joint flange. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered with respect to claims 29-36, 38, and 44 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
Valentine (US 4,429,905), Muzzo et al. (US 8,007,011), Seeley (US 10,203,054), Kitaguchi (US 8,393,649), and Hermanson (US 3,884,511) discloses a flange joint having a port with a passage to a space between two seals.
Mahoff et al. (US 3,625,552) in Fig. 4 discloses a flange joint having two seals that are axially offset from each other.

	Soehle (DE 2239314A1) discloses a flange joint having a port with a passage that extends to a space between two seals axially offset from each other and having a portion of one flange extend radially inward of a second portion of a second flange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679